                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

 UNITED STATES OF AMERICA                      )
                                               )
                                               )
 v.                                            )
                                               ) Docket no. 2:19-cr-00176-GZS
 NELSON DION,                                  )
                                               )
                                               )
                        Defendant.             )
                                               )


                            ORDER ON MOTION TO SUPPRESS


       Before the Court is Defendant Nelson Dion’s Motion to Suppress (ECF No. 56). The Court

held an evidentiary hearing on this Motion on March 3, 2020. Having considered the evidence

and arguments before it, the Court DENIES the Motion for the reasons explained herein.

       I.      FACTUAL FINDINGS

       On March 28, 2019, Elisabeth Wheeler and Barbara Daly, two Federal Bureau of

Investigation (FBI) special agents assigned to the agency’s New York City field office, traveled to

Nelson Dion’s residence in Kittery, Maine, to interview him. Dion’s ex-girlfriend had been

employed at a New Hampshire business for a little over two months in 2016; law enforcement

suspected that, during this period, Dion had traveled multiple times from Kittery to New

Hampshire and at least once from New Hampshire to Maine with the intent to violate a protection

order that prohibited his contact with her.      The agents’ interview was part of a criminal

investigation into these suspected offenses.

       The agents did not have a warrant to enter Dion’s residence. They planned to introduce

themselves and interview Dion under a ruse—that they were investigating a human trafficking
ring, which involved suspected prostitution activity at Dion’s ex-girlfriend’s New Hampshire

workplace. The agents were equipped with hidden audio and video recording devices, which

surreptitiously recorded their interactions at the Kittery residence on March 28, 2019. They

dressed in suits, carried their duty weapons, and wore their official badges, though their weapons

and badges were not visible. They used their paper credentials to introduce themselves as FBI

agents.

          When the agents arrived at Dion’s residence in the early afternoon on March 28, they first

made contact with Dion’s mother, who informed them that her son was at a medical appointment.

The agents left and returned about an hour and a half later, when Dion was present. As planned,

they introduced themselves as FBI agents from New York who were investigating a human

trafficking case. After this introduction, Dion invited them into the house to speak. Without

revealing they knew Dion’s ex-girlfriend had worked at the New Hampshire business, the agents

told Dion that the business had been a site of prostitution connected to the human trafficking they

were investigating. They told Dion they had a list of license plate numbers for vehicles that had

stopped at the New Hampshire business and said they were speaking to everyone whose vehicle(s)

had been identified there, to determine those individuals’ reasons for visiting the business.

          At first, Dion denied knowing anything about the New Hampshire business. But the agents

asked him about some of his specific vehicles, and, during the conversation that followed, Dion

asserted that, in 2016, his ex-girlfriend had stolen his truck and, later that year, killed herself. The

agents expressed sympathy for Dion’s loss. He replied, “But there was a no-contact thing, so—.”

The agents refocused the conversation on Dion’s presence at the New Hampshire business,

asserting that there were pictures of his vehicles there and that they had other records showing he

had been there. The following interchange occurred:




                                                   2
                           Agent Wheeler: -- so is there another reason that you were
                   up there?
                           Dion: No. I always take that side road all the time.
                           Agent Daly: Would you have ever parked there for any
                   reason, like make a phone call or something?
                           Dion’s mother: [Your ex-girlfriend] used your truck to go
                   to work. She was working at the [New Hampshire business].
                           Dion: No. I wasn’t –
                           Agent Daly: She was – she worked at the [New Hampshire
                   business]?
                           Dion: We weren’t together.
                           Agent Wheeler: Right, but we have pictures. We definitely
                   have pictures of you getting out of your truck at that hotel, these cars
                   here. That’s why we’re here, so we have to figure out the reason,
                   and until we figure out the reason why you were at the hotel, we
                   can’t let it go. . . . You know, again, we’re not looking to get
                   anybody in trouble here for meeting girls that they had maybe
                   thought was a date, like none of that.

(Gov’t Ex. 2.) 1

         Dion denied meeting any girl at the New Hampshire business. He said he had gone there

once or twice to pick an appliance out of a pile of microwaves and refrigerators that sat by a nearby

dumpster. The agents told him they had seen four of his cars on surveillance video of the location.

At about this point, Dion’s mother reentered the conversation, and another person entered the

room. The two spoke about Dion’s vehicles for some time before the agents requested that they

leave so the agents could talk to Dion alone.

         Once Dion’s mother and the other individual departed, the agents resumed their

questioning, with the following exchange:

                          Agent Wheeler: (Indiscernible), we just need to know. We
                   don’t care about the reason, we just need to know.
                          Dion: You don’t care about the reason?
                          Agent Wheeler: No.
                          Agent Daly: No, we don’t. Our target is the individuals who
                   are running the girls. That’s literally all we care about. We’re not
                   looking to lock up anyone who used the prostitutes.

1
  While the Court’s factual findings cite to and quote from the transcript of the March 28 interview, the Court finds
that all quoted sections of the transcript reflect the audio captured in Government Exhibit 1.


                                                         3
                       Dion: Okay.
                       Agent Daly: Anybody who was there for drugs, you know.
               We picked up on a lot of stuff in and out of that hotel.
                       Dion: (Indiscernible) where I had this order where I couldn’t
               be near [my ex-girlfriend].
                       Agent Daly: Okay.
                       Dion: I had bumped into her at Rite-Aid one day, so I talked
               to her, blah, blah, blah. She said that she was working over there.
                       Agent Daly: Okay.
                       Dion: So once in a while I’d go over there –
                       Agent Daly: Okay.
                       Dion: -- and I’d see her, I’d talk to her.
(Id.)

        After Dion made this admission, the agents continued to speak to him about his relationship

with his ex-girlfriend and asked further questions relating to the ruse human trafficking

investigation. Eventually, they elicited statements from Dion that he made the trips to New

Hampshire to see his ex-girlfriend while he was residing in Maine. Soon after making these

statements, Dion asked, “I’m not going to get in trouble for seeing her, am I?” The agents

responded that he wouldn’t, then carried on conversation. When they finally ended the interview

and prepared to depart, Dion stated, “I just don’t want to get in trouble for seeing her, though.”

Agent Daly responded, “No. I mean, that has nothing to do with this, so you know – yeah, like I

said, we’re not even (indiscernible) with the local, so we don’t care about that.”

        Dion was arrested in April 2019, and he asserted his right to counsel under the Fifth

Amendment to the arresting officer. On September 19, 2019, a grand jury returned an indictment

charging Dion with two counts of interstate violation of a protection order, in violation of 18 U.S.C.

§§ 2262(a)(1) & (b)(5).




                                                  4
         II.      DISCUSSION

         Defendant seeks to suppress the inculpatory statements he made during the ruse interview

with the FBI agents; he alleges that the agents extracted these statements from him in violation of

his Fourth and Fifth Amendment rights. Specifically, he argues (1) that the agents violated the

Fourth Amendment by causing him to consent involuntarily to the interview at his residence and

(2) that they violated the Fifth Amendment by coercing him into making involuntary inculpatory

statements. Defendant’s contention that, in the totality of the circumstances, the agents’ deception

rendered their conduct unlawfully coercive is fundamental to both arguments. The Court addresses

them in turn.

         A. Defendant’s Consent to Entry by the Agents into his Residence was Valid.

         “[A] validly obtained and voluntary consent . . . eliminat[es] the need for a warrant.”

Pagán-González v. Moreno, 919 F.3d 582, 590 (1st Cir. 2019). The voluntariness of consent is

evaluated in the totality of the circumstances, which includes whether the consent was obtained

through trickery, deceipt, or misrepresentation on the part of the government. Id. at 591. Consent

is vitiated if the deception in context prevents the investigatory target from making a free and

unconstrained choice to give or withhold consent. 2 Id. at 592-94.

         Defendant avers that his consent to the interview was invalid because the agents

misrepresented their true purpose. As he points out, courts have held consent invalid where

government agents “obtain[ed] entry by misrepresenting the scope, nature or purpose of a

government investigation.” United States v. Bosse, 898 F.2d 113, 115 (9th Cir. 1990). However,



2
 The First Circuit recently noted, “Although some species of deception (such as false claims of a warrant or fabricated
exigencies) may vitiate consent, we are aware of no persuasive precedent establishing that an officer’s strategic
deployment of an empty promise, standing alone, constitutes coercion sufficient to vitiate consent in this context.”
Caniglia v. Strom, No. 19-1764, 2020 WL 1226491, *4 n.4 (1st Cir. Mar. 13, 2020) (internal citation omitted). In
Caniglia, officers falsely promised Caniglia they would not confiscate his firearms if he consented to a psychiatric
evaluation. Id.


                                                          5
Defendant’s examples of such misrepresentations are all distinguishable from the scenario at hand.

Several cases he cites involve agents who, after obtaining consent, acted beyond the enforcement

powers they had represented themselves as having. See id. (consent to a search invalid where

unannounced federal agent conducting a surreptitious criminal investigation accompanied a state

official on a licensing inspection); United States v. Tweel, 550 F.2d 297, 299-300 (5th Cir. 1977)

(holding that an IRS agent’s deliberate misrepresentation that an investigation was civil, rather

than criminal, vitiated consent); Graves v. Beto, 424 F.2d 524, 524-25 (5th Cir. 1970) (consent to

blood sampling vitiated where police promised it would only be tested for blood alchohol content,

but it was subject to blood-type analysis).               Another case involved a ruse in which police

investigating a suspect misrepresented themselves as investigating whether the suspect was a

victim of identity theft. United States v. Parson, 599 F. Supp. 2d 592, 603 (W.D. Pa. 2009). Here,

by contrast, the FBI agents made clear that they were conducting a criminal investigation in which

Defendant was somehow implicated, not as a victim. Their representations put Defendant on fair

notice that his statements, if self-incriminating as to any federal crime, could open him up to further

investigation by law enforcement. 3 In the totality of the circumstances, the ruse did not operate to

eliminate Defendant’s free choice to demand a warrant from the agents before allowing them into




3
  In this manner, Dion’s situation is comparable to that of the defendant in a case Dion cites, SEC v. ESM Gov’t Sec.,
Inc., 645 F.2d 310 (5th Cir. 1981). In that case, ESM alleged that it had been affirmatively misled by an SEC agent
who identified himself as an investigator seeking information about ESM for educational purposes. Id. at 311-12.
ESM refused to comply with a subpoena that, it alleged, derived from the SEC agent’s unlawful snooping. Id. The
Fifth Circuit held that, on remand, the district court should determine whether (a) the SEC had deliberately misled
ESM about its investigatory purpose, (b) ESM had actually been affirmatively misled, and (c) the contested subpoena
resulted from information obtained by the SEC via its deliberate misrepresentation. Only if the court found in the
affirmative for all three questions should the court decline to enforce the subpoena. Id. at 317. This Court, unable to
locate the details of the case, if any, on remand, has reviewed related case law and concludes that, if the SEC agent
did, in fact, disclose his identity as an investigator, ESM would almost certainly be unable on remand to prove it was
actually misled. As with Defendant here, ESM would have presumably been put on notice by the disclosure that
anything observed by the SEC investigator in his consensual encounters with ESM could be subject to further
investigative action by the agent.



                                                          6
his home. His consent to their entry was therefore voluntary, and neither party contends that it

was ever revoked.

         B. The Inculpatory Statements were Voluntary.

         Defendant’s second argument is that, in the totality of the circumstances, the agents’

deceptive interview tactics coerced him into making involuntary inculpatory statements. 4 This

argument, too, is misguided. Certain deceptive promises and/or interview tactics may, in the

totality of the circumstances, coerce a defendant into involuntary admissions. See United States

v. Flemmi, 225 F.3d 78, 91-92 (1st Cir. 2000). Determining whether they have done so entails a

fact-intensive analysis into a variety of factors, including whether the government conduct at issue

involved threats of retaliation or violence or “evidence of consciously misleading conduct,”

whether the defendant was incarcerated or under investigation when the promise was made, and

the nature of the relationship between the defendant and the promising agents. See id. at 92.

Promises not to use inculpatory evidence weigh especially heavily in the involuntariness analysis.

See United States v. Walton, 10 F.3d 1024, 1030 (3d Cir. 1993) (“[G]iven the uniquely influential

nature of a promise from a law enforcement official not to use a suspect’s inculpatory statement,

such a promise may be the most significant factor in assessing the voluntariness of an accused’s

confession in light of the totality of the circumstances.”). The “defendant’s attributes, such as his

age, education, intelligence, and mental state,” are also relevant. United States v. Hughes, 640

F.3d 428, 438 (1st Cir. 2011). In all, the critical question is whether the government conduct

“actually operated to overbear the defendant’s will” and thereby rendered his admission(s)




4
  Defendant devotes a short section of his Motion to an argument that the agents interrogated him. ECF No. 56,
PageID #s 109-10. Interrogation coupled with custody triggers the need to give Miranda warnings. See Rhode Island
v. Innis, 446 U.S. 291, 300-01 (1980). But Defendant does not argue that he was in custody when interrogated by the
agents, and the facts do not support a sua sponte finding that he was. Therefore, the Court considers this section of
Defendant’s Motion only to the very limited extent that it is relevant to his involuntariness argument.


                                                         7
involuntary. United States v. Bouchard, 886 F. Supp. 121, 126 (D. Me. 1995). Here, the analysis

does not indicate that, in the totality of the circumstances, Defendant’s statements were coerced

by the agents.

       As a threshold matter, Defendant was not threatened with retaliation or violence if he chose

not to answer the agents’ questions. The questioning took place in the familiar location of

Defendant’s residence, and he was not in custody. And the tone throughout his conversation with

the agents was cordial. These features of the interview weigh in favor of voluntariness. That the

agents consciously misled Defendant as to their purpose, that he was under investigation at the

time of the interview, and that he was not given Miranda warnings during the questioning push the

scale toward involuntariness, however. See Schneckloth v. Bustamonte, 412 U.S. 218, 227 (1973)

(stating that police’s failure to advise defendant of his rights is relevant to the voluntariness

inquiry); United States v. Boskic, 545 F.3d 69 (1st Cir. 2008) (affirming the district court’s

admittance of inculpatory statements obtained in a ruse immigration interview where Boskic

received Miranda warnings). To aid in the proper weighing of these factors, the Court turns to

United States v. Byram, 145 F.3d 405 (1st Cir. 1998), the most instructive authority for the

voluntariness analysis here.

       In Byram, the defendant, Herman Byram, Jr., was interviewed by a detective as part of a

murder investigation. Byram, interviewed in a courthouse conference room while he awaited

arraignment for a parole violation, only became talkative after the detective told him he was not

“implicated in any of” the ongoing murder investigation. Id. at 406. After receiving this assurance,

Byram revealed he had loaded the gun that killed the murder victim. Id. Later, when Byram was

in jail for the parole violation, he was brought to testify at the murder trial; he was not advised of

his right not to incriminate himself, and he testified in detail to the events surrounding the murder




                                                  8
and to having loaded another’s gun twice during the day before the murder. Id. at 407. Since

Byram was a felon, these admissions were later used to prosecute him for being a felon in

possession of a firearm. Id. at 406-07. The First Circuit concluded that neither set of admissions

were coerced—the police did not “threaten violence or serious retaliation if Byram refused to

speak; the questioning was not prolonged; [] the atmosphere at the . . . courthouse interview” was

apparently benign; and the trickery employed by the questioning detective—an assurance “literally

true so far as the murder charge was concerned but a suggestio falsi as pertains to a possible

possession charge”—would not render Byram’s admissions “involuntary,” even if Byram had been

deceived. Id. at 408.

       Here, the agents’ statements to Defendant amount to the same kind of suggestio falsi that

the First Circuit found noncoercive in Byram. Rather than explicitly promising Defendant any

kind of immunity from prosecution, the interviewing FBI agents simply told him: (1) “We’re not

looking to get anybody in trouble here for meeting girls that they had maybe thought was a date;”

(2) that they didn’t care about the reason for his being at the New Hampshire business; and (3)

“Our target is the individuals who are running the girls. That’s literally all we care about. We’re

not looking to lock up anyone who used the prostitutes.” These assertions do not promise

Defendant anything; they simply suggest, albeit deceptively, that it doesn’t matter why he was at

the New Hampshire business, and they indicate that prostitute users are not the subject of the

investigation. As in Byram, the agents assured Defendant he was not the subject of an investigation

into misconduct different from that to which he ultimately confessed. The only statement by the

agents that could amount to a concrete promise occurred when they told Defendant he would not

get in trouble for seeing his ex-girlfriend.     But they told him this after he had made the

incriminating statements relevant to his prosecution for violation of a protective order. The agents’




                                                 9
lie “cannot retroactively make involuntary what” Defendant said beforehand. Cf. United States

v. Jacobs, 431 F.3d 99, 111 (3d Cir. 2005) (analyzing the significance of an agent’s statement to

an informant suggesting he would “cover her” to the voluntariness of statements made by the

informant before this suggestion). The Court therefore finds that the agents’ representations

amounted to suggestio falsi, which could not, by themselves, render Defendant’s admissions

involuntary.

           Taking the agents’ suggestio falsi in the totality of the circumstances, the Court cannot

conclude that they “actually operated to overbear [Defendant’s] will.” United States v. Bouchard,

886 F. Supp. 121, 126 (D. Me. 1995). Defendant began the interview by explaining his presence

at the New Hampshire business with non-inculpatory statments. 5 When pressed for further details,

Defendant could have ended the interview and asked the officers to leave his residence. The

features of the interview that apparently pushed Defendant to self-incriminate—namely, the

agents’ persistence and friendliness—did not involve the introduction of “extrinsic factors” that

might conceivably distort his ability to reason and exercise his free will. See United States v.

Boskic, 545 F.3d 69, 79-80 (1st Cir. 2008) (noting that, while “some types of police trickery can

entail coercion,” the paradigmatic example of such trickery (telling a suspect that she was in

jeopardy of losing her children and welfare benefits if she did not cooperate) was characterized by

the introduction of “a completely extrinsic consideration” that “cast doubt upon the reliability of

the resulting confession” and “distorted [the suspect’s] rational choice” (quoting Lynumn v. State,

372 U.S. 528 (1963))). Even if Defendant’s personal characteristics left him more vulnerable to

manipulation by law enforcement, the interview’s environmental and psychological context did

not demand the outcome that he volunteer self-incriminating information. The FBI agents



5
    Recall Defendant’s assertion that he picked up discarded appliances at the location.


                                                            10
questioning Defendant acted with patience and cunning to create a situation in which he provided

incriminating statements, but their conduct does not amount to coercion rendering his admissions

involuntary.

       III.    CONCLUSION

       For the foregoing reasons, Defendant’s Motion to Suppress (ECF No. 56) is DENIED.

       SO ORDERED.

                                                   /s/ George Z. Singal
                                                   United States District Judge

Dated this 31st day of March, 2020.




                                              11
